





AMENDMENT


Dated as of May 8, 2012




To the Lenders party to the Credit Agreement
and the Administrative Agent referred to below




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of June 17, 2011 (as amended
by the Amendment, dated as of October 3, 2011, the “Credit Agreement”), among
FirstEnergy Solutions Corp. and Allegheny Energy Supply Company, LLC, as the
Borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
thereunder, the fronting banks party thereto, the swing line lenders party
thereto and the Lenders party thereto. Capitalized terms used herein and not
otherwise defined herein have the meanings given such terms in the Credit
Agreement.
Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is amended as follows:
(a)The following new term is inserted in Section 1.01 in appropriate
alphabetical order:
“Amendment Effective Date” means May 8, 2012.
(b)The term “Allegheny FERC Order” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“Allegheny FERC Order” means the Order Accepting for Filing Proposed
Market-Based Rates issued by the FERC on September 30, 1999, in Docket No.
ER99-4020-000, as amended, extended, supplemented, replaced or renewed from time
to time.


(c)The term “Applicable Margin” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Applicable Margin’ means, (i) prior to the Amendment Effective Date, for any
Alternate Base Rate Advance or any Eurodollar Rate Advance made to any Borrower,
the interest rate per annum set forth in the relevant row of the table
immediately below, determined by reference to the Reference Ratings for such
Borrower from time to time in effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
1.25%
1.5%
1.75%
2%
2.25%
2.5%
Applicable Margin for Alternate Base Rate Advances
0.25%
0.5%
0.75%
1%
1.25%
1.5%



and (ii) from and after the Amendment Effective Date, for any Alternate Base
Rate Advance or any Eurodollar Rate Advance made to any Borrower, the interest
rate per annum set forth in the relevant row of the table immediately below,
determined by reference to the Reference Ratings for such Borrower from time to
time in effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
1.125%
1.25%
1.5%
1.75%
2%
2.5%
Applicable Margin for Alternate Base Rate Advances
0.125%
0.25%
0.5%
0.75%
1%
1.5%



For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the pricing level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the pricing level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the pricing level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the pricing level.”
(d)The term “Borrower Sublimit” set forth in Section 1.01 is amended by adding
the text “, in each case as modified from time to time pursuant to Section 2.06”
after the text “$1,000,000,000”.
(e)The term “Disclosure Documents” set forth in Section 1.01 is amended and
restated in its entirety to read as follows:
“‘Disclosure Documents’ means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2011, Quarterly Report on Form 10-Q for the quarter ended
March 31, 2012 and Current Reports on Form 8-K filed in 2012 prior to May 8,
2012 and (ii) with respect to any Borrower that is required to file reports with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act, such Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2011, Quarterly
Report on Form 10-Q for the quarter ended March 31, 2012 and Current Reports on
Form 8-K filed in 2012 prior to May 8, 2012 and (iii) with respect to any
Borrower that is not required to file reports with the SEC pursuant to Section
13 or 15(d) of the Exchange Act, (A) such Borrower’s consolidated balance sheets
as of December 31, 2011, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, with, in each case, any accompanying notes, all
prepared in accordance with GAAP, and (B) the matters described in the portion
of Schedule VI hereto applicable to such Borrower as indicated thereon.”
(f)The term “Fee Letters” set forth in Section 1.01 is amended and restated in
its entirety to read as follows:
“‘Fee Letters’ means (i) the letter agreement, dated as of April 27, 2011, among
the Borrowers and JPMCB, (ii) the letter agreement, dated as of April 27, 2011,
among the Borrowers, JPMCB, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A., Barclays Bank PLC, The Royal
Bank of Scotland plc and RBS Securities Inc., (iii) the letter agreement, dated
as of May 2, 2011, among the Borrowers, Citigroup Global Markets Inc., KeyBank
National Association, The Bank of Nova Scotia, Union Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC, and (iv) the letter agreement, dated as of April 10, 2012
(the “2012 Amendment Fee Letter”), among the Borrowers, FE, certain Affiliates
of FE, RBS, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A. and RBS
Securities Inc., in each case, as amended, modified or supplemented from time to
time.”
(g)The term “Fraction” set forth in Section 1.01 is amended and restated in its
entirety to read as follows:
“‘Fraction’ means, for any Borrower at any time, a fraction, the numerator of
which shall be the Borrower Sublimit of such Borrower at such time, and the
denominator of which shall be (i) for purposes of Section 2.06(c), the amount of
the aggregate Commitments at such time and (ii) for all other purposes, the sum
of the Borrower Sublimits of all Borrowers at such time.”
(h)The term “Termination Date” set forth in Section 1.01 is amended and restated
in its entirety to read as follows:
“‘Termination Date’ means May 8, 2017, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.”
(i)Section 2.05(a) is amended and restated in its entirety to read as follows:
“(a)    Each Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee on the amount of such Lender’s Percentage of the
unused portion of such Borrower’s Borrower Sublimit from the date hereof in the
case of each Bank and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date applicable to such Lender, payable on the last day of
each March, June, September and December during such period, and on such
Termination Date, (i) for the period from June 17, 2011 to but including the
date that is one day prior to the Amendment Effective Date, at the rate per
annum set forth below determined by reference to the Reference Ratings of such
Borrower from time to time in effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Commitment Fee
0.15%
0.2%
0.25%
0.3%
0.4%
0.55%



and (ii) for the period from the Amendment Effective Date to such Termination
Date, at the rate per annum set forth below determined by reference to the
Reference Ratings of such Borrower from time to time in effect:


BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Commitment Fee
0.125%
0.175%
0.225%
0.275%
0.35%
0.5%



For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the commitment fee, and (ii) there is
a difference of more than one level in Reference Ratings of S&P and Moody’s, the
Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the commitment fee, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the commitment fee. If there exists only one Reference
Rating, such Reference Rating will be used to determine the commitment fee.”
(j)Section 2.19(a) is amended by replacing the text “any anniversary of the date
of this Agreement (the “Anniversary Date”) but no later than 30 days prior to
such anniversary of the Closing Date” with the text “any anniversary of the
Amendment Effective Date (the “Anniversary Date”) but no later than 30 days
prior to such Anniversary Date”.
(k)The last sentence in Section 4.01(g) is amended and restated in its entirety
to read as follows:
“Except as disclosed in such Borrower’s Disclosure Documents, there has been no
change, event or occurrence since December 31, 2011 that has had a Material
Adverse Effect with respect to such Borrower.”
(l)Section 8.01 is amended by replacing the first proviso appearing therein
beginning with the text “; provided, however, that no amendment” and ending with
the text “or (f) amend this Section 8.01 or the definition of ‘Majority
Lenders’;” with the following text:
“; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby (other than, in the case
of clause (a), (f) or (g) below, any Defaulting Lender), do any of the
following: (a) waive any of the conditions specified in Section 3.01 or 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) change any provision hereof in a manner that would
alter the pro rata sharing of payments or the pro rata reduction of Commitments
among the Lenders, (d) reduce the principal of, or interest (or rate of
interest) on, the Advances or any fees or other amounts payable hereunder,
(e) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (f) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, the aggregate undrawn amount of outstanding Letters of Credit or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (g) amend this Section 8.01 or the definition of
‘Majority Lenders’;”.
(m)Section 8.08(d) is amended by replacing the text “clauses (a) through (f) of
Section 8.01” appearing in the second paragraph with the text “clauses (a)
through (g) of Section 8.01”.
Section 2. Conditions to Effectiveness of Credit Agreement Amendment. Section 1
of this amendment (the “Amendment”) shall be effective as of the date hereof
when and if (such date being the “Amendment Date”) the following conditions are
satisfied:
(a)The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in clause (iv)
below), in form and substance satisfactory to the Administrative Agent and with
one copy for each Swing Line Lender, each Fronting Bank and each Lender:
(i)    Counterparts of this Amendment, duly executed by each of the Borrowers,
the Swing Line Lenders, the Fronting Banks and the Lenders;
(ii)    Certified copies of the resolutions of the Board of Directors of each
Borrower approving this Amendment, the Credit Agreement, as amended by this
Amendment, and the other Loan Documents to which it is, or is to be, a party and
of all documents evidencing any other necessary corporate action with respect to
this Amendment, the Credit Agreement, as amended by this Amendment, and such
Loan Documents;
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Amendment and each Loan Document to which such
Borrower is, or is to become, a party and the other documents to be delivered
hereunder; (B) that attached thereto are true and correct copies of the
Organizational Documents of such Borrower, in each case as in effect on such
date, and (C) that attached thereto are true and correct copies of all
governmental and regulatory authorizations and approvals (including such
Borrower’s Approval) required for the due execution, delivery and performance by
such Borrower of this Amendment, the Credit Agreement, as amended by this
Amendment, and each other Loan Document to which such Borrower is, or is to
become, a party;
(iv)    Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment Date
will be deemed to have been delivered under this clause (iv));
(v)    An opinion of Wendy E. Stark, Associate General Counsel of FE, counsel
for the Borrowers, substantially in the form of Exhibit A hereto;
(vi)    An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrowers, substantially in the form of Exhibit B hereto;
(vii)    A favorable opinion of King & Spalding LLP, special New York counsel
for the Administrative Agent, substantially in the form of Exhibit C hereto; and
(viii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may reasonably request, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b)FE shall have paid all of the fees payable in accordance with the 2012
Amendment Fee Letter.
(c)Each of the representations and warranties in Section 3 of this Amendment
shall be true and correct.
Section 3. Representations and Warranties. Each Borrower represents and warrants
that (i) the representations and warranties of such Borrower contained in
Section 4.01 of the Credit Agreement, as amended hereby (with each reference
therein to “this Agreement”, “hereunder”, “Loan Document” and words of like
import referring to the Credit Agreement being deemed to be a reference to this
Amendment and the Credit Agreement, as amended hereby), are true and correct on
and as of the date hereof as though made on and as of such date (other than, as
to any such representation or warranty that by its terms refers to a specific
date other than such date, in which case, such representation and warranty shall
be true and correct as of such specific date); and (ii) no event has occurred
and is continuing, or would result from the execution, delivery or performance
by such Borrower of this Amendment or the performance by such Borrower of the
Credit Agreement, as amended hereby, that constitutes an Event of Default or an
Unmatured Default with respect to such Borrower.
Section 4. Effect on the Loan Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of any right, power or remedy of any Lender, Swing Line
Lender or Fronting Bank or the Administrative Agent under the Credit Agreement
or any other Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document. Except as expressly set forth
herein, each of the Credit Agreement and the other Loan Documents is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall constitute a Loan Document and shall be
binding on the parties hereto and their respective successors and permitted
assigns under the Credit Agreement. Upon and after the execution of this
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.
Section 5.    Costs, Expenses and Taxes. Each Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, each Fronting Bank and each Swing Line Lender in connection with the
preparation, execution, delivery and syndication administration of this
Amendment and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out‑of‑pocket expenses of counsel for the
Administrative Agent, the Fronting Banks and the Swing Line Lenders with respect
thereto and with respect to advising the Administrative Agent, the Fronting
Banks and each Swing Line Lender as to their rights and responsibilities under
this Amendment. Each Borrower further agrees to pay on demand all reasonable
out-of-pocket costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses of counsel), incurred by the Administrative
Agent, the Fronting Banks, the Swing Line Lenders and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Amendment and the other documents to be delivered hereunder,
including, without limitation, counsel fees and expenses in connection with the
enforcement of rights under this Section.
Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
If you agree to the foregoing, please evidence such agreement by (i) executing
and returning one counterpart of this Amendment by facsimile or e-mail to
Meredith Grizzle (fax no. 212-556-2222; e-mail mgrizzle@kslaw.com) and (ii)
executing and returning five original counterparts to this Amendment by
overnight mail to King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, Attention: Meredith Grizzle.
[Remainder of page intentionally left blank.]






Very truly yours,


FIRSTENERGY SOLUTIONS CORP.




By /s/ Steven R. Staub        
Steven R. Staub
Assistant Treasurer






ALLEGHENY ENERGY SUPPLY COMPANY, LLC




By /s/ Steven R. Staub        
Steven R. Staub
Assistant Treasurer








































The undersigned hereby agree to the foregoing:




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as a Fronting
Bank and as a Swing Line Lender






By /s/ Peter Christensen    
Name: Peter Christensen
Title: Vice President




BANK OF AMERICA, N.A., as a Lender, as a Fronting Bank and as a Swing Line
Lender






By /s/ Michael Mason        
Name: Michael Mason
Title: Director




THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as a Fronting Bank






By /s/ Andrew N. Taylor    
Name: Andrew N. Taylor
Title: Vice President


BARCLAYS BANK PLC, as a Lender






By /s/ Alicia Borys    
Name: Alicia Borys
Title: Vice President
CITIBANK, N.A., as a Lender and as a Fronting Bank






By /s/ Scott McMutry    
Name: Scott McMutry
Title: Vice President
KEYBANK NATIONAL ASSOCIATION, as a Lender and as a Fronting Bank






By /s/ Sherrie I. Manson    
Name: Sherrie I. Mason
Title: Senior Vice President
THE BANK OF NOVA SCOTIA, as a Lender and as a Fronting Bank






By /s/ Thane Rattew    
Name: Thane Rattew
Title: Execution Head
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as a Fronting bank






By /s/ Mary Ceseo    
Name: Mary Ceseo
Title: Vice President
UNION BANK, N.A, as a Lender






By /s/ Jeff Fesenmaier    
Name: Jeff Fesenmaier
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Fronting Bank






By /s/ Allison Newman    
Name: Allison Newman
Title: Director
MORGAN STANLEY BANK, N.A., as a Lender






By /s/ Michael King        
Name: Michael King
Title: Authorized Signatory
BNP PARIBAS, as a Lender






By /s/ Francis J. Delaney    
Name: Francis J. Delaney
Title: Managing Director




By /s/ Pasquale A. Perraglia IV    
Name: Pasquale A. Perraglia IV
Title: Vice President


CREDIT SUISSE AG, as a Lender






By /s/ Doreen Barr    
Name: Doreen Barr
Title: Director




By /s/ Alex Verdone    
Name: Alex Verdone
Title: Associate


GOLDMAN SACHS BANK USA, as a Lender






By /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory
ROYAL BANK OF CANADA, as a Lender






By /s/ Kyle E. Hoffman    
Name: Kyle E. Hoffman
Title: Authorized Signatory
UBS AG, STAMFORD BRANCH, as a Lender






By /s/ Irja R. Otsa    
Name: Irja R. Otsa
Title: Associate Director




By /s/ Mary E. Evans    
Name: Mary E. Evans
Title: Associate Director


MIZUHO CORPORATE BANK, LTD., as a Lender






By /s/ Leon Mo    
Name: Leon Mo
Title: Authorized Signatory
PNC BANK, NATIONAL ASSOCIATION, as a Lender






By /s/ Christian S. Brown    
Name: Christian S. Brown
Title: Senior Vice President
U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President
THE BANK OF NEW YORK MELLON, as a Lender






By /s/ Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President
COBANK, ACB, as a Lender






By /s/ Josh Batchelder    
Name: Josh Batchelder
Title: Vice President
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Lender






By /s/ Nietzsche Rodricks    
Name: Nietzsche Rodricks
Title: Executive Director




By /s/ Paul Rodriguez        
Name: Paul Rodriguez
Title: Vice President
CIBC INC., as a Lender






By /s/ Robert Casey        
Name: Robert Casey
Title: CIBC Inc.
Authorized Signatory




By /s/ Eoin Roche        
Name: Eoin Roche
Title: CIBC Inc.
Authorized Signatory
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender






By /s/ Darrell Stanley    
Name: Darrell Stanley
Title: Managing Director




By /s/ Sharanda Manne        
Name: Sharanda Manne
Title: Managing Director
SOVERIEGN BANK, N.A., as a Lender






By /s/ Robert D. Lanigan    
Name: Robert D. Lanigan
Title: Senior Vice President
THE HUNTINGTON NATIONAL BANK, as a Lender






By /s/ Brian H. Gallagher    
Name: Brian H. Gallagher
Title: Senior Vice President




EXHIBIT A
Form of Opinion of Wendy E. Stark, Associate General Counsel of FE




[LETTERHEAD OF FIRSTENERGY CORP.]
May 8, 2012


To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto


Re:        Amendment to Credit Agreement, dated as of May 8, 2012

Ladies and Gentlemen:
I am Associate General Counsel for FirstEnergy Service Company, and have acted
as counsel to its affiliates, FirstEnergy Solutions Corp., an Ohio corporation
(“FES”), and Allegheny Energy Supply Company, LLC, a Delaware limited liability
company (“Allegheny”, and together with FES, the “Borrowers” and each a
“Borrower”), in connection with the execution and delivery of the Amendment,
dated as of May 8, 2012 (the “Amendment”), to the Credit Agreement, dated as of
June 17, 2011 (as amended by the Amendment dated as of October 3, 2011, the
“Original Credit Agreement”, and as further amended by the Amendment, the
“Credit Agreement”), among the Borrowers, the banks party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto and the swing line lenders party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings assigned to them in the Credit Agreement. This letter is
being furnished to you pursuant to Section 2(a)(v) of the Amendment. The
Amendment and the Credit Agreement are sometimes referred to in this letter
collectively as the “Loan Documents” and each individually as a “Loan Document”.
For purposes of this letter, I, or persons under my supervision or control, have
reviewed executed originals or copies of executed originals of the Amendment and
the Original Credit Agreement. I, or persons under my supervision or control,
have also reviewed originals or copies of such corporate records and other
documents and matters and have made such investigation of fact and law as I, or
persons under my supervision or control have considered relevant or necessary as
a basis for this letter. In such review, we have assumed the accuracy and
completeness of all agreements, documents, records, certificates and other
materials submitted to us, the conformity with the originals of all such
materials submitted to us as copies (whether or not certified and including
facsimiles), the authenticity of the originals of such materials and all
materials submitted to us as originals, the genuineness of all signatures (other
than those on behalf of the Borrowers) and the legal capacity of all natural
persons.
I have also assumed (a) the due organization, valid existence and good standing
under the laws of its jurisdiction of incorporation of each party (other than
FES) to each Loan Document, (b) the legal capacity of natural persons, (c) the
corporate or other power and due authorization of each Person (other than FES)
not a natural person to execute, deliver and perform its obligations under each
Loan Document to which it is a party, (d) the due execution, delivery and
performance of each Loan Document by each party thereto (other than FES), and
(e) that each Loan Document constitutes the valid and binding obligation of each
party thereto, enforceable against such party in accordance with its terms. As
to various questions of fact relevant to this letter, I have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of the Borrowers and representations and warranties of the Borrowers
contained in the Credit Agreement.
I am a member of the Bar of the State of Ohio, and, for purposes of this letter,
I do not hold myself out as an expert on the laws of any jurisdiction other than
the laws of the State of Ohio. I express no opinion herein as to the application
or effect of the laws of any jurisdiction other than the laws of the State of
Ohio. The phrase “any applicable law of the State of Ohio” and similar phrases
refers to, in my experience, the laws of the State of Ohio generally applicable
to transactions of the type contemplated under each Loan Document, and
specifically excludes (i) laws of any counties, cities, towns, municipalities
and special political subdivisions and any agencies thereof; (ii) zoning, land
use, building and construction laws; and (iii) any environmental, labor, tax,
pension, employee benefit, antiterrorism, money laundering, insurance,
antitrust, securities or intellectual property laws.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, I am of the opinion that:
1.FES is a corporation existing and in good standing under the laws of the State
of Ohio, is qualified to do business as a foreign corporation in and is in good
standing under the laws of each other state in which the ownership of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect, and has all corporate powers to carry on its business as now conducted
and to maintain and operate its property and business.
2.No Governmental Action is or will be required under applicable laws of the
State of Ohio for (a) the execution or delivery by FES of the Amendment or the
performance by FES of its obligations under the Loan Documents or (b) the
consummation by FES of any transaction contemplated by the Loan Documents, other
than (1) such Governmental Action as may be required as a condition to the
exercise by FES of its rights under Section 2.06(b) or Section 2.07 of the
Credit Agreement and (2) such Governmental Action as may be required after the
date hereof in connection with the performance by FES of the general covenants
set forth in Sections 5.01(a) and (b) of the Credit Agreement.
3.Neither the execution or delivery by FES of the Amendment, nor the performance
by FES of its obligations under the Loan Documents, the consummation by FES of
the transactions contemplated by any such Loan Document, and compliance by FES
with the provisions thereof, will result in (a) a breach or default of any of
the provisions of the Organizational Documents of FES or (b) a breach or default
of any applicable law of the State of Ohio.
4.Neither the execution or delivery by each Borrower of the Amendment, nor the
performance by such Borrower of its obligations under the Loan Documents, the
consummation by such Borrower of the transactions contemplated by any such Loan
Document, and compliance by such Borrower with the provisions thereof, will
result in (a) a breach or default of any indenture, mortgage, lease or other
agreement or instrument to which such Borrower or any Subsidiary of such
Borrower is a party or by which any of its property is bound or (b) the creation
or imposition of any Lien upon any property of such Borrower or of any
Subsidiary of such Borrower, except in each case to the extent such breach or
default, or the creation or imposition of any such Lien, would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.
5.The execution and delivery by FES of the Amendment and the performance by FES
of each of the Loan Documents to which it is a party are within its corporate
powers, have been duly authorized by all necessary corporate action on the part
of FES and do not, and will not, require the consent or approval of FES’s
shareholders, other than such consents and approvals as have been obtained,
given or accomplished.
6.The Amendment delivered by FES on the date hereof has been executed and
delivered by FES.
Except as disclosed in any Borrower’s Disclosure Documents, there is no pending
or, to the best of my knowledge, threatened action or proceeding affecting
directly such Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that would reasonably be expected to have a material
adverse effect on such Borrower’s ability to perform its obligations under the
Loan Documents to which it is a party.
The opinions set forth herein are qualified in their entirety and subject to the
following:
A.No examination has been made of, and no opinion is expressed as to the effect
of, any zoning ordinance or permit pertaining to the authority of the Borrowers
to operate their properties or conduct their businesses.
B.I also express no opinion with respect to the following:
(i)    the financial condition or solvency of any Borrower;
(ii)    the compliance of the Credit Agreement or any other Loan Document or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, Federal and state securities laws, rules and regulations;
(iii)    the compliance of the transactions contemplated by the Loan Documents
with any regulations or governmental requirements applicable to any Person other
than the Borrowers; and
(iv)    the financial ability of the Borrowers or the ability (financial or
otherwise) of any other Person to meet their respective obligations under the
Loan Documents.
C.This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and I undertake no, and hereby disclaim
any, obligation to advise you of any change in any matter set forth herein,
whether based on a change in the law, a change in any fact relating to the
Borrowers or any other Person, or any other circumstance occurring after the
date hereof.
D.I have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
letter.
E.This letter is limited to the matters expressly set forth herein and no
opinions are to be inferred or may be implied beyond the opinions expressly set
forth herein.
F.This letter is solely for the benefit of the addressees hereof in connection
with the transactions contemplated by the Loan Documents and may not be relied
on by the addressees hereof for any other purpose or furnished or quoted to or
relied on by any other Person (other than the permitted successors and assigns
of such addressees under the Credit Agreement) for any purpose without my prior
written consent; provided, however, a copy of this opinion may be provided to
(i) counsel for the addressees hereof, (ii) your auditors and (iii) regulatory
agencies having jurisdiction over you.
Respectfully submitted,






Wendy E. Stark
Associate General Counsel






EXHIBIT B
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP







May 8, 2012
To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto


Re:    Amendment to Credit Agreement, dated as of May 8, 2012
Ladies and Gentlemen:
We have acted as special New York counsel to FirstEnergy Solutions Corp., an
Ohio corporation (“FES”), and Allegheny Energy Supply Company, LLC, a Delaware
limited liability company (“Allegheny”, and together with FES, the “Borrowers”
and each a “Borrower”), in connection with the execution and delivery of the
Amendment, dated as of May 8, 2012 (the “Amendment”) to the Credit Agreement,
dated as of June 17, 2011 (as amended by the Amendment dated as of October 3,
2011, the “Original Credit Agreement”, and as further amended by the Amendment,
the “Credit Agreement”), among the Borrowers, the banks party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto and the swing line lenders party thereto.
Capitalized terms used but not defined in this letter have the meanings assigned
to them in the Credit Agreement. This letter is being furnished to you at the
request of the Borrowers pursuant to Section 2(a)(vi) of the Amendment. The
Amendment and the Credit Agreement are sometimes referred to in this letter
collectively as the “Loan Documents” and each individually as a “Loan Document”.
The document listed on Schedule I hereto is hereinafter referred to in this
opinion as the “Certificate of Good Standing.”
In connection with this letter, we have reviewed executed originals or copies of
executed originals of the Certificate of Good Standing, the Amendment and the
Original Credit Agreement. We have also reviewed copies of the Approvals and
originals or certified copies of such corporate and company records of each
Borrower and other certificates and documents of officials of each Borrower and
certain of their affiliates, public officials and others as we have deemed
appropriate for purposes of this letter, and relied upon them to the extent we
deem appropriate. As to various questions of fact relevant to this letter, we
have relied, without independent investigation, upon certificates of public
officials, certificates of officers of each Borrower, and representations and
warranties of each Borrower contained in the Loan Documents. In addition, we
have made no inquiry of any Borrower or any other Person (including Governmental
Authorities) regarding any judgments, orders, decrees, franchises, licenses,
certificates, registrations, permits or other public records or agreements to
which any Borrower is a party other than those described herein, and our
knowledge of any such matters is accordingly limited.
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (i) the due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation of each party to
each Loan Document (other than, with respect to valid existence and good
standing, Allegheny), (ii) the legal capacity of natural persons, (iii) the
corporate or other power and due authorization of each Person (other than
Allegheny) not a natural person to execute, deliver and perform its obligations
under each Loan Document to which it is a party, (iv) the due execution and
delivery of each Loan Document by all parties thereto (other than Allegheny),
(v) that each Loan Document constitutes the valid and binding obligation of each
party thereto (other than the Borrowers), enforceable against such party in
accordance with its terms, (vi) that the execution, delivery and performance by
each party to the Loan Documents (other than Allegheny) do not, and will not,
require the consent or approval of its shareholders or members, as the case may
be, other than such consents and approvals as have been duly obtained, given or
accomplished and are in full force and effect and will not result in a breach or
violation of, or conflict with, any of the provisions of its Organizational
Documents, (vii) that the execution, delivery and performance by any party to
the Loan Documents will not result in (a) a breach of or default under, or
conflict with, any of the provisions of any indenture, mortgage, lease or other
agreement or instrument to which it is a party or (b) a breach or violation of,
or conflict with, any law (other than, in the case of any Borrower, any Included
Law (as defined herein)) or any order, rule, regulation or determination of any
Governmental Authority applicable to it (other than, in the case of any
Borrower, its Approval) and (vii) that all required Governmental Action (other
than, in the case of any Borrower, under any Included Law) for the execution and
delivery by each party to any Loan Document, the performance by it of its
obligations thereunder or the consummation by it of any transaction contemplated
thereby have been obtained or taken.
In addition, we have also assumed that other than the Amendment, there are no
documents or agreements (whether oral or written) between the parties which in
any way supplement, modify, amend, alter, conflict with, terminate, or revoke
the terms of the Original Credit Agreement. We have also assumed that the terms
of the Original Credit Agreement remain in full force and effect (except as
amended pursuant to the Amendment) and that no course of dealing or other acts
or omissions by the parties to the Original Credit Agreement have occurred that
would impair in any respect the enforceability of the Original Credit Agreement
in accordance with its terms.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:
1.Allegheny is duly existing as a limited liability company in good standing
under the laws of the State of Delaware and has the limited liability company
power and authority to enter into and perform its obligations under each of the
Loan Documents to which it is a party.
2.Each of the Loan Documents to which Allegheny is a party has been duly
authorized by all necessary limited liability company action by Allegheny. The
Amendment has been duly executed and delivered by Allegheny.
3.No Governmental Action is or will be required under any Included Law for the
due execution and delivery by each Borrower of the Amendment or the performance
by it of its obligations under each Loan Document to which it is a party, other
than (i) the Approvals, each of which is in full force and effect as of the date
hereof, and (ii) such Governmental Action as may be required after the date
hereof in connection with the performance by such Borrower of the general
covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.
4.The execution and delivery by each Borrower of the Amendment does not, and the
performance by such Borrower of its obligations under each Loan Document to
which it is a party will not, result in a breach or violation of (i) any
Included Law, (ii) the Approvals, or (iii) the Organizational Documents of
Allegheny listed on Schedule II hereto.
5.Each of the Amendment and the Credit Agreement constitutes a valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms.
The opinions set forth herein are qualified in their entirety and subject to the
following:
A.We express no opinion as to the Laws (as defined below) of any jurisdiction
other than the Included Laws. We have made no special investigation or review of
any published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York, (ii) the Delaware Limited Liability Company Act, as amended,
and (iii) the Federal Laws of the United States of America. For purposes of this
letter, the term “Included Laws” means the items described in (a) clause (ii) of
the preceding sentence and (b) clauses (i) and (iii) of the preceding sentence
that are, in our experience, normally applicable to transactions of the type
contemplated by the Loan Documents. The term Included Laws specifically excludes
(i) Laws of any counties, cities, towns, municipalities and special political
subdivisions and any agencies thereof; (ii) zoning, land use, building and
construction Laws; (iii) Federal Reserve Board margin regulations; and (iv) any
environmental, labor, tax, pension, employee benefit, antiterrorism, money
laundering, insurance, antitrust, securities or intellectual property Laws.
B.When used in this letter, the phrases “known to us”, “to our knowledge” and
similar phrases (i) mean the conscious awareness of facts or other information
by (a) the lawyer in our firm who signed this letter, (b) any lawyer in our firm
actively involved in negotiating and preparing the Loan Documents and (c) solely
as to information relevant to a particular opinion, issue or confirmation
regarding a particular factual matter, any lawyer in our firm who is primarily
responsible for providing the response concerning that particular opinion, issue
or confirmation, and (ii) do not require or imply (a) any examination of this
firm’s, such lawyer’s or any other Person’s files, (b) that any inquiry be made
of the client, any lawyer (other than the lawyers described above), or any other
Person, or (c) any review or examination of any agreements, documents,
certificates, instruments or other papers (including, but not limited to, the
exhibits and schedules to the Loan Documents and the various papers referred to
in or contemplated by the Loan Documents and the respective exhibits and
schedules thereto) other than the Loan Documents.
C.The opinion expressed in paragraph 1 herein as to the valid existence and good
standing of Allegheny is given solely on the basis of the Certificate of Good
Standing and speaks only as of the date thereof rather than the date hereof.
Such opinion is limited to the meaning ascribed to such Certificate of Good
Standing by the Delaware Secretary of State and applicable Law.
D.The matters expressed in this letter are subject to and qualified and limited
by (i) applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally from time to time in effect; (ii) general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity); (iii) principles of commercial reasonableness and unconscionability and
an implied covenant of good faith and fair dealing; (iv) the power of the courts
to award damages in lieu of equitable remedies; and (v) securities Laws and
public policy underlying such Laws with respect to rights to indemnification and
contribution. Although it appears that the requirements of Section 5-1401 of the
New York General Obligations Law have been met, we express no opinion on whether
the choice of law provision in Section 7 of the Amendment or Section 8.09 of the
Credit Agreement would raise any issues under the United States constitution or
in equity that would affect whether courts in New York would enforce the choice
of New York law to govern the Amendment or the Credit Agreement. We have also
assumed that the choice of law of the State of New York as the governing law of
the Amendment and the Credit Agreement would not result in a violation of an
important public policy of another state having greater contacts with the
transactions contemplated by the Loan Documents than the State of New York.
E.This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and we undertake no, and hereby disclaim
any, obligation to advise you of any change in any matter set forth herein,
whether based on a change in the law, a change in any fact relating to any
Borrower or any other Person, or any other circumstance occurring after the date
hereof. This letter is limited to the matters expressly stated herein and no
opinions are to be inferred or may be implied beyond the opinions expressly set
forth herein.
F.We have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
letter.
G.We express no opinion as to (i) the compliance of the transactions
contemplated by the Loan Documents with any Laws applicable to any Person other
than the Borrowers; (ii) the financial condition or solvency of any Borrower;
(iii) the ability (financial or otherwise) of any Borrower or any other Person
to meet its obligations under the Loan Documents; (iv) the compliance of the
Loan Documents or the transactions contemplated thereby with, or the effect on
any of the opinions expressed herein of, the antifraud provisions of Federal and
state securities Laws; (v) the conformity of the Loan Document to any term sheet
or commitment letter; or (vi) any provision of any Loan Document which would, to
the extent not permitted by applicable Law, restrict, waive access to or vary
legal or equitable remedies or defenses (including, but not limited to, a right
to notice of and hearing on matters relating to prejudgment remedies, service of
process, proper jurisdiction and venue, forum non conveniens and the right to
trial by jury) or the right to collect damages (including, but not limited to,
actual, consequential, special, indirect, incidental, exemplary and punitive
damages).
H.For purposes of this letter, the phrase “transactions of the type contemplated
by the Loan Documents” and similar phrases mean (i) the making of Advances and
the issuance of Letters of Credit by the banks party to the Credit Agreement and
(ii) the performance by the Borrowers of their respective obligations under the
Loan Documents.
I.This letter is solely for your benefit, and no other Person (other than your
permitted successors and assigns under the Credit Agreement) shall be entitled
to rely upon this letter. Without our prior written consent, this letter may not
be quoted in whole or in part or otherwise referred to in any document and may
not be furnished or otherwise disclosed to or used by any other Person,
provided, however, a copy of this opinion may be provided to (i) counsel for the
addressees hereof, (ii) your auditors and (iii) regulatory agencies having
jurisdiction over you.
Very truly yours,






AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.


SCHEDULE I
CERTIFICATE OF GOOD STANDING
Certificate of Good Standing of Allegheny, issued by the Secretary of State of
the State of Delaware on May 7, 2012.
SCHEDULE II
ORGANIZATIONAL DOCUMENTS
1.Certificate of Formation of Allegheny, filed with the Secretary of State of
the State of Delaware on November 12, 1999.
2.Fifth Amended and Restated Limited Liability Company Agreement of Allegheny,
effective as of September 4, 2003, the date of the last amendment being February
28, 2012.








EXHIBIT C
Form of Opinion of
Special New York Counsel to the Administrative Agent




May 8, 2012
JPMorgan Chase Bank, N.A., as administrative agent, the fronting banks, the
swing line lenders and the lenders party to the Credit Agreement referred to
below
Re:    FirstEnergy Solutions Corp. and Allegheny Energy Supply Company, LLC
Ladies and Gentlemen:
We have acted as special New York counsel to JPMorgan Chase Bank, N.A.,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Amendment, dated
as of May 8, 2012 (the “2012 Amendment”), to the Credit Agreement, dated as of
June 17, 2011 (the “Original Credit Agreement”, and as amended by the Amendment,
dated as of October 3, 2011 (the “2011 Amendment”), and the 2012 Amendment, the
“Credit Agreement”), among FirstEnergy Solutions Corp., an Ohio corporation
(“FES”), Allegheny Energy Supply Company, LLC, a Delaware limited liability
Company (“Allegheny”, and together with FES, the “Borrowers”), JPMorgan Chase
Bank, N.A., as Administrative Agent for the lenders thereunder, the fronting
banks party thereto, the swing line lenders party thereto and the lenders party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein as therein defined. This opinion letter is being delivered
pursuant to Section 2(a)(vii) of the 2012 Amendment.
In that connection, we have examined (i) counterparts of the 2012 Amendment,
executed by the Borrowers, the Lenders, the Swing Line Lenders, the Fronting
Banks and the Administrative Agent, (ii) counterparts of the 2011 Amendment,
executed by the Borrowers and the Majority Lenders, (iii) counterparts of the
Original Credit Agreement (together with the 2011 Amendment and the 2012
Amendment, the “Opinion Documents”), executed by the Borrowers, the Lenders, the
Swing Line Lenders, the Administrative Agent and the Fronting Banks, and (iv)
the other documents furnished to the Administrative Agent pursuant to Section
2(a) of the 2012 Amendment, including (without limitation) the opinions of Wendy
E. Stark, Associate General Counsel of FE, counsel to the Borrowers, and Akin
Gump Strauss Hauer & Feld LLP, special counsel to the Borrowers (collectively,
the “Borrowers’ Counsel Opinions”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Lenders, the Swing Line Lenders, the
Fronting Banks and the Administrative Agent has duly executed and delivered,
with all necessary power and authority (corporate and otherwise), each Opinion
Document to which such Person is stated to be a party. We have further assumed
that you have evaluated, and are satisfied with, the creditworthiness of the
Borrowers and the business and financial terms evidenced by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrowers’ Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrowers’ Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined. We note that we do not represent the Borrowers, and accordingly,
are not privy to the nature or character of their business. Accordingly, we have
assumed that the Borrowers are subject only to statutes, rules, regulations,
judgments, orders and other requirements of law generally applicable to
corporations doing business in the State of New York.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
(i)
Each of the 2012 Amendment and the Credit Agreement is the legal, valid and
binding obligation of each Borrower that is a party thereto enforceable against
such Borrower in accordance with their respective terms.

(ii)
While we have not independently considered the matters covered by the Borrowers’
Counsel Opinions to the extent necessary to enable us to express the conclusions
stated therein, each of the Borrowers’ Counsel Opinions and the other documents
furnished to the Administrative Agent pursuant to Section 2(a) of the 2012
Amendment are substantially responsive to the corresponding requirements set
forth in Section 2(a) of the 2012 Amendment pursuant to which the same have been
delivered.

Our opinions are subject to the following qualifications:
(a)
Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally.

(b)
Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

(c)
We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.

(d)
We express no opinion herein as to (i) Section 8.06 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.

(e)
Our opinion in paragraph (i) is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement may be sought that limits the rates of interest legally
chargeable or collectible.

(f)
In connection with any provision of the Credit Agreement whereby any Borrower
submits to the jurisdiction of any court of competent jurisdiction, we note the
limitations of 28 U.S.C. §§1331 and 1332 on Federal court of jurisdiction.

This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law or fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreement, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or reasonably
knowable by such Person at such time.
Very truly yours,






MEO:kty:mg







